Title: To Thomas Jefferson from MacCarthy Brothers, 4 April 1789
From: MacCarthy Brothers
To: Jefferson, Thomas


Bordeaux, 4 Apr. 1789. On receiving TJ’s letter of 23 Mch. they “were struck with the Justness” of TJ’s comment on the impropriety of making a special application to government in behalf of the ship Marquis de la Fayette. Having troubled him, they feel it a duty “to Acquaint you, that the Kings Council has vouchsafed, to grant our request, and has ordered the full Bounty to be paid, on the Marquis de la Fayettes Cargo.”
